IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00301-CR

CHARLES HENRY ASHTON,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 77th District Court
                           Limestone County, Texas
                            Trial Court No. 14601-A


                          MEMORANDUM OPINION


      The jury found Charles Henry Ashton, Appellant, guilty of the third-degree felony

offense of assault family violence and assessed his punishment at confinement for

seventy-five years. The trial court sentenced Appellant accordingly. We affirm.

      Because, on appeal, Appellant has not challenged the sufficiency of the evidence

to support his conviction, we summarize the evidence only for context.
        Appellant and Michelle Robledo were in an on-again, off-again “dating”

relationship. On the date of the offense, after Appellant came home from working,

Robledo noticed that Appellant had been drinking. According to Robledo, that was an

historical trigger for arguments between them. The evidence shows that that turned out

to be true on this occasion. Appellant grabbed and pushed Robledo, and he also hit her

at least twice. Police who responded to a report of the assault saw bruises on Robledo’s

arms, and they also noticed that her left cheek was swollen.

        Section 22.01(a) of the Texas Penal Code provides that “a person commits an

offense if the person intentionally, knowingly, or recklessly causes bodily injury to

another, including the person’s spouse.” TEX. PENAL CODE § 22.01(a). The offense is a

Class A misdemeanor. Id. at § 22.01(b). Except, however, the offense is a felony of the

third degree if the offense is committed against, among others, a person with whom the

actor is involved in a dating relationship, if it is shown at trial that the actor has been

previously convicted of an offense under Chapter 22 against, among others, a person with

whom he was involved in a dating relationship. Id. at § 22.01(b)(2)(A); TEX. FAM. CODE §

71.002(b).

        As we have noted, Appellant’s quarrel is not with the sufficiency of the evidence

to show that he committed the offense of family violence against Robledo; neither does

he contest the fact of his prior conviction. In fact, Appellant entered into a stipulation as

to the prior conviction.    Rather, in Appellant’s first issue on appeal, he levels his


Ashton v. State                                                                        Page 2
complaint at the fact that the trial court allowed the jury to consider his prior conviction

for assault family violence during the guilt phase of the trial. Appellant insists that, in

this context, a prior conviction for assault family violence is a sentence enhancement, not

an element of the third-degree felony offense of assault family violence. Therefore, he

argues, the trial court erred in its charge to the jury and should not have presented that

issue to the jury until the sentencing phase of the trial.

        When the parties filed their briefs in this court, the Texas Court of Criminal

Appeals had not spoken directly to this issue. On March 31, 2021, that Court delivered

its opinion in Holoman. The Court held that “Section 22.01(b)(2)(A) establishes an element

of an aggravated crime and not, alternatively, a punishment enhancement.” Holoman v.

State, 620 S.W.3d 141, 147 (Tex. Crim. App. 2021). Therefore, the aggravating factor, the

prior conviction, is an element of the felony offense of assault family violence and is

appropriately submitted at the guilt phase of the trial. The trial court did not err when it

instructed the jury accordingly in the guilt phase of the trial. We overrule Appellant’s

first issue on appeal.

        Appellant maintains in his second issue on appeal that: “The guilt phase charge

failed to allow the jury to decide the defendant’s guilt in light of the evidence and the

law.” He argues that “[a] jury verdict cannot stand if based on constructions that allow

a conviction without a proper finding of facts supporting each element of the crime.”




Ashton v. State                                                                       Page 3
        As we understand Appellant’s position, it is this: in certain limiting instructions

given to the jury by the trial court, it effectively told the jurors that they could not use any

of the evidence about his prior conviction for assault family violence as proof of the prior

assault family violence conviction. Therefore, Appellant maintains, if the jury could not

consider that evidence, the jury was left with no way to find that Appellant committed

the prior family violence assault, and the trial court should not have given a charge that

allowed the jury to find that element of the offense.

        In his briefing, Appellant is clear that he offers no argument as to the sufficiency

of the evidence; he presents both of his issues as jury charge error issues, to which he did

not object a trial.

        Article 36.14 of the Texas Code of Criminal Procedure provides that a trial court is

to give a written charge to the jury. In that charge, the trial court is to distinctly set forth

the law that is applicable to the case. TEX. CODE CRIM. PROC. ANN. art. 36.14 (West).

        In its charge to the jury in this case, the trial court gave various limiting

instructions to the jury, some of which Appellant finds objectionable. We will discuss

those in the order in which Appellant has briefed them.

        The first instruction about which Appellant complains provides:

                  “You are instructed that certain evidence was admitted in
                  evidence before you in regard to the defendant’s having been
                  charged and convicted of offenses other than the ones for which
                  he is now on trial. Such evidence cannot be considered by you
                  against the defendant as any evidence of guilt in this case
                  except that same may be considered in connection with any
Ashton v. State                                                                          Page 4
                  prior convictions alleged in the indictment. Said evidence was
                  admitted before you for the purpose of aiding you, if it does
                  aid you, in passing upon the weight you will give his
                  testimony, and you will not consider the same for any other
                  purpose. (emphasis added)

        The instruction is expressly limited to offenses other than that for which Appellant

was on trial. By this instruction, the trial court did not deprive the jury of its ability to

consider evidence of the prior family violence conviction.

        The next instruction that Appellant attacks is:

                  “You are instructed that if there is any testimony before you
                  in this case regarding any witness having been convicted of
                  any previous offenses, you cannot consider any evidence of
                  said previous convictions, if any, for any purpose unless you
                  believe beyond a reasonable doubt that the witness was
                  convicted of such offenses, if any, and even then you may
                  only consider the same in passing upon the credibility of the
                  testimony of the witness as a witness in this case and for no
                  other purpose. (emphasis added)

        It is clear to us that in the context of the entire jury charge, the instruction applied

only to witnesses other than Appellant. Instructive is the fact that in the instruction that

we quoted above, the focus is on the defendant. By this instruction, the trial court did

not deprive the jury of its ability to consider evidence of the prior family violence

conviction.

        Next, Appellant claims that the trial court erred when it gave the following

instruction:

                  “The Defendant is on trial solely on the charge contained in
                  the indictment. In reference to evidence, if any, that the
Ashton v. State                                                                          Page 5
                  Defendant has committed other crimes or bad acts other than
                  that which is charged by the indictment in this case, you are
                  instructed that you cannot consider such other crimes or bad
                  acts, if any, for any purpose unless you first find and believe
                  beyond a reasonable doubt that the Defendant engaged in
                  such other crimes or bad acts, if any, and even then, you may
                  only consider said evidence for the following purposes
                  determining motive, preparation, plan, intent, knowledge,
                  absence of mistake or accident, or the relationship between
                  the defendant and the alleged victim, if it does. (emphasis
                  added)

        The trial court expressly limited this instruction to crimes or bad acts “other than

that which is charged by the indictment in this case.” By this instruction, the trial court

did not deprive the jury of its ability to consider evidence of the prior family violence

conviction.

        Finally, Appellant contends that the trial court erred when it instructed the jury

that:

                  “With respect to the evidence admitted in this case concerning
                  the Defendant’s having been previously convicted of Assault
                  Causing Bodily Injury-Family Violence, if he was, you are
                  instructed that such evidence cannot be considered by you in
                  any manner as proving or tending to prove that the
                  Defendant intentionally or knowingly or recklessly caused
                  bodily injury to Michelle Robledo on or about the 17th day of
                  November, 2018, in Limestone County, Texas.

        It seems to us that the trial court simply instructed the jury that just because

Appellant had been convicted of family violence before, they could not take that as proof

that he had committed family violence again. See TEX. R. EVID. 404(b). By this instruction,



Ashton v. State                                                                       Page 6
the trial court did not deprive the jury of its ability to consider evidence of the prior family

violence conviction.

        The trial court did not commit jury charge error when it gave the above-quoted

instructions. We overrule Appellant’s second issue on appeal.

        We affirm the judgment of the trial court.




                                                       JIM R. WRIGHT
                                                       Senior Chief Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Wright1
Affirmed
Opinion delivered and filed August 18, 2021
[CRPM]




        1 The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals,
sitting by assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§
74.003, 75.002, 75.003.

Ashton v. State                                                                                 Page 7